IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 98-10765


DEBRA WALKER, ET AL,
                                              Plaintiffs,

                                  versus

MESQUITE TX, CITY OF, ET AL,
                                              Defendants.

******************************************************************

HIGHLANDS OF MCKAMY IV AND COMMUNITY
IMPROVEMENT ASSOCIATION, ET AL,
                                              Plaintiffs,

                                  versus

THE HOUSING AUTHORITY OF THE CITY OF DALLAS,

                                              Defendant-Appellee,

                                  versus

LAWRENCE J. FRIEDMAN; FRIEDMAN & ASSOCIATES, P.C.,

                                              Appellants.



             Appeal from the United States District Court
                  for the Northern District of Texas
                            (3:85-CV-1210-R)

                             January 14, 2000

Before POLITZ, GIBSON* and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:

        We are persuaded that the sanction imposed upon Lawrence J.

Friedman,     Friedman   &   Associates,   P.C.,   cannot   be   properly



  *
      Circuit Judge of the Eighth Circuit, sitting by designation.
sustained.   The order imposing sanction is reversed.

     REVERSED.




                                 2